United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1203
                      ___________________________

                             Cindy Doreen Ponder

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                       Submitted: September 10, 2014
                          Filed: November 4, 2014
                                 [Published]
                               ____________

Before RILEY, Chief Judge, SMITH and KELLY, Circuit Judges.
                              ____________

PER CURIAM.
      Cindy Ponder appeals the district court's1 affirmance of an Administrative Law
Judge's (ALJ) denial of Ponder's application for social security disability insurance
benefits. We affirm.

                                    I. Background
       Ponder applied to the Social Security Administration (SSA) for disability
insurance benefits on September 24, 2010, alleging that she has been disabled since
January 11, 2005. She alleged total disability due to depression, anxiety, joint
deterioration, and swelling in her hands and feet. She later added hypothyroidism,
obesity, chronic obstructive pulmonary disease (COPD), insomnia, anemia, joint and
tissue pain, fatigue, residual problems stemming from a brain surgery in 2002, and
a lack of motivation. Ponder claims, among other things, that she can sit in a chair for
only 30 to 45 minutes before her knees begin aching, can walk only up to a block
before she needs to rest, and can stand continuously for less than one hour. Despite
these limitations, Ponder performs light housework, washes dishes, cooks for her
family, does laundry, shops for groceries and clothing, drives a vehicle, leaves her
house alone, attends church, and visits her family.

                            A. Ponder's Medical History
       To obtain disability insurance benefits, Ponder must establish that she was
disabled within the meaning of the Social Security Act ("Act") not later than the date
her insured status expired—March 31, 2010. Pyland v. Apfel, 149 F.3d 873, 876 (8th
Cir. 1998) ("In order to receive disability insurance benefits, an applicant must
establish that she was disabled before the expiration of her insured status."); see also
42 U.S.C. §§ 416(i) and 423(c); 20 C.F.R. § 404.131.




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
                1. Ponder's Medical History Before March 31, 2010
      On July 12, 2002, a surgeon removed a cyst from Ponder's brain. The procedure
went well, and the surgeon predicted that Ponder would do "very well from this in the
long run." Ponder soon reported significant improvement in neurological function,
and her surgeon consequently released her from his care. Ponder thereafter returned
to work in a rice mill from 2003 to 2005 and never returned to the surgeon for any
follow-up care.

       In coming years Ponder obtained routine checkups and other examinations
from her primary care physician, Dennis Yelvington, M.D. On October 22, 2009, for
instance, Ponder visited Dr. Yelvington to obtain a "yearly physical." During the visit
Dr. Yelvington noted that Ponder may have "degenerative joint disease and
osteoarthritis" in her knees, but he also noted that her back, neck, extremities, and
neurological functions were otherwise normal. Ponder left "ambulatory in no acute
distress," and Dr. Yelvington did not issue her any work restrictions.

       Similarly, on November 9, 2009, Ponder visited Stuttgart Medical Clinic and
complained of only "sinus congestion/infection." Ponder again "left ambulatory in no
acute distress," and again without any work restrictions.

       On March 13, 2010—less then three weeks before her insured status
expired—Ponder again visited Stuttgart Medical Clinic and complained of "sinus
congestion/cough." As with prior visits, Ponder voiced no complaints about her
musculoskeletal system, neurological systems, or psychological condition. Her
treating physician did not issue Ponder any work restrictions and noted that Ponder's
back, neck, and extremities again appeared normal.

                2. Ponder's Medical History After March 31, 2010
     On July 1, 2010, Dr. Yelvington evaluated Ponder and noted certain
degenerative "changes," although he did not specify what those changes were. Ponder

                                         -3-
returned on September 13, 2010, and complained to Dr. Yelvington of joint pain,
indigestion, and shortness of breath. Dr. Yelvington ordered an x-ray of Ponder's
chest and, on September 23, 2010, found "some scarring in [Ponder's] left lung" and
"significant degenerative disc disease." Notwithstanding these findings, Dr.
Yelvington again issued no work restrictions, and Ponder once again "left ambulatory
in no acute distress."

       On January 13, 2011, James Abraham, III, M.D., provided Ponder with a
rheumatology consultation. Dr. Abraham noted that Ponder had full range of motion
in her wrists, shoulders, hips, and knees. He also noted that her spine, ankles, and feet
had no deformities. Dr. Abraham opined that Ponder may have sleep apnea and
fibromyalgia. He recommended, among other things, 30 to 40 minutes of aerobic
exercise three to four times per week. He also recommended Ponder undergo a sleep
study, but Ponder was reluctant to submit to it.

      On February 22, 2011, Robert Searcy, M.D., performed a pulmonary
consultation and ordered two x-rays of Ponder's chest. Those x-rays indicated that
Ponder may have sarcoidosis.

       On March 16, 2011, state agency physician Judith Forte, M.D., completed a
Physical Residual Functional Capacity Assessment and opined that Ponder could
occasionally lift ten pounds and frequently lift less than ten pounds; could stand
and/or walk for at least two hours in an eight-hour workday; and could sit for about
six hours in an eight-hour workday. Dr. Forte opined that, even giving Ponder "the
benefit of the doubt" and assuming Ponder was morbidly obese, had osteoarthritis in
her right knee, and suffered from degenerative disc disease before March 31, 2010,
Ponder could nevertheless perform sedentary work as of that date.

      On April 5, 2011, David G. Davila, M.D., consulted with Ponder regarding her
lack of sleep. Ponder denied having chronic back pain, rheumatoid arthritis,

                                          -4-
osteoarthritis, and degenerative disc disease. In fact, Ponder's "chief complaint" was
"snoring." Dr. Davila recommended a sleep test and continuous positive airway
pressure (CPAP) therapy. The CPAP therapy ultimately improved both the quality
and quantity of Ponder's sleep. Similarly, Ponder reported on August 5, 2011, that she
did not regularly need to use an albuterol inhaler, and that Advair controlled her
cough, wheezing, and shortness of breath.2

       On November 22, 2011—approximately 20 months after Ponder's insured
status expired—Dr. Yelvington completed a Physical Residual Functional Capacity
Questionnaire for Ponder. Dr. Yelvington indicated on the form that Ponder's
diagnoses included COPD, sarcoidosis, and osteoarthritis, and that Ponder's
symptoms included light headedness, dyspnea, chronic fatigue, chronic pain, and
insomnia. He separately listed "fibromyalgia" under "clinical findings and objective
signs." He opined that "emotional factors" did not contribute to Ponder's symptoms
and functional limitations, yet he also opined that Ponder could perform only "low
stress" jobs. Dr. Yelvington estimated that Ponder could walk only up to one city
block before resting, could neither stand nor sit for more than 30 minutes at a time,
and could sit, stand, or walk for less than two hours in an eight-hour workday. He
also opined that, if Ponder attempted employment, she would need to take up to two
15-minute breaks per day and miss as many as four workdays per month. Dr.
Yelvington further indicated that Ponder could never lift 20 pounds or more. Dr.
Yelvington estimated that Ponder's "limitations were [that] severe as of no later than
January 2009."

                       B. The ALJ's Hearing and Decision
      At Ponder's request, an ALJ conducted a hearing on December 6, 2011, to
address Ponder's application. Ponder, her husband, and her attorney attended the
hearing, and both Ponder and her husband testified about Ponder's limitations and


      2
          It is unclear exactly when Ponder began using Advair or an albuterol inhaler.

                                           -5-
conditions. The ALJ also called two consultative physicians as medical experts to add
their views following their review of Ponder's medical record.

      The first medical expert, Charles Murphy, M.D., testified that he reviewed
Ponder's medical records, noted her diagnoses, and heard both Ponder's and her
husband's testimony before the ALJ. Dr. Murphy opined that, notwithstanding
Ponder's extreme obesity and knee arthritis (which were documented before March
2010), Ponder could nevertheless perform a "sedentary level of exertion" as of March
31, 2010. Dr. Murphy also noted that Ponder received adequate treatment for her
thyroid and sleep apnea. The second physician, Alvin Smith, M.D., likewise testified
that he reviewed Ponder's mental health records and found nothing that would
preclude her from performing "detailed, semi-skilled" work.

      A vocational expert (VE) also testified at the hearing after listening to the
testimonies of Ponder, her husband, and the medical experts. The VE testified that a
hypothetical person of Ponder's age, education, and work experience who could
perform only unskilled sedentary work could do "basically the full range of unskilled
sedentary work," which included 120,000 jobs regionally and 1.2 million jobs
nationwide.

       The ALJ ultimately concluded that Ponder indeed has severe impairments
("[s]arcoidosis, [COPD], anemia, morbid obesity, thyroid replacement, and status post
brain surgery"), but that she could nevertheless perform sedentary work as of March
31, 2010. The ALJ denied Ponder's application for disability insurance benefits.

                               C. Procedural History
       Ponder appealed to the SSA's Appeals Council to reverse the ALJ's decision.
The Appeals Council concluded, however, that there was no "basis for changing the
[ALJ's] decision," at which time the ALJ's decision became the SSA Commissioner's
final decision.

                                         -6-
       Ponder subsequently sought review of the ALJ's denial of benefits in the
district court. The district court affirmed, finding that substantial evidence on the
record as a whole supports the ALJ's decision.

                                     II. Discussion
         We review de novo the district court's decision upholding the denial of social
security benefits. Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir. 2006). In reviewing
the district court's decision, we analyze whether the Commissioner's determination
is supported by substantial evidence on the record as a whole. Jones v. Astrue, 619
F.3d 963, 968 (8th Cir. 2010). Substantial evidence is "'less than a preponderance but
. . . enough that a reasonable mind would find it adequate to support the conclusion."'
Id. (quoting Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010)). In evaluating
whether such substantial evidence exists, we "'consider the evidence that supports the
Commissioner's decision as well as the evidence that detracts from it.'" Id. (quoting
Kluesner, 607 F.3d at 536). We must affirm the Commissioner's denial of benefits if,
after reviewing the record, "'we find it possible to draw two inconsistent positions
from the evidence and one of those positions represents the Commissioner's
findings.'" Id. (quoting Kluesner, 607 F.3d at 536).

       Ponder will not qualify for benefits under the Act unless her impairments were
"of such severity that [she was] not only unable to do [her] previous work but [could
not], considering [her] age, education, and work experience, engage in any other kind
of substantial gainful work which exists in the national economy." 42 U.S.C.
§ 423(d)(2)(A) (emphasis added). Thus, if Ponder could perform sedentary work as
of March 31, 2010, she is not entitled to disability insurance benefits. See id. The
applicable regulations define sedentary work as follows:

      Sedentary work involves lifting no more than 10 pounds at a time and
      occasionally lifting or carrying articles like docket files, ledgers, and
      small tools. Although a sedentary job is defined as one which involves


                                         -7-
      sitting, a certain amount of walking and standing is often necessary in
      carrying out job duties. Jobs are sedentary if walking and standing are
      required occasionally and other sedentary criteria are met.

20 C.F.R. § 416.967(a).

      On appeal, Ponder argues primarily that the ALJ lacked substantial evidence
to conclude that Ponder could perform sedentary work as of March 31, 2010. We
disagree.

       Although a treating physician's opinion is often given "controlling weight,"
such deference is not appropriate when the opinion is "inconsistent with the other
substantial evidence." Renstrom v. Astrue, 680 F.3d 1057, 1064 (8th Cir. 2012)
(quoting Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011)). The record as a whole
in this case, including the "inconsistencies in the evidence," Ponder's "daily
activities," and the "effectiveness [of her] medication," see Polaski v. Heckler, 739
F.2d 1320, 1321–22 (8th Cir. 1984), casts significant doubt on both Ponder's and Dr.
Yelvington's after-the-fact assertions that Ponder could not perform sedentary work
during her coverage period.

       To begin with, Ponder was evaluated several times in the months leading up
to March 31, 2010—including once on March 13, 2010—but she did not report the
conditions and symptoms that she now claims rendered her totally disabled. In fact,
Ponder voiced no concern whatsoever during those visits about her musculoskeletal
system, neurological systems, or psychological state, although she did complain of
relatively minor symptoms and conditions, including "sinus infection," "congestion,"
and "coughing." Her medical records likewise reflect no complaints, for instance, of
any disabling problems associated with sitting, standing, or walking; instead, Ponder
was "ambulatory" and "in no acute distress."



                                         -8-
       It was not until after, and in some instances long after, March 31, 2010, that
many of Ponder's claimed disabling conditions and symptoms appear in the medical
record. Ponder was not diagnosed with fibromyalgia until January 2011, not
diagnosed with COPD until February 2011, and not diagnosed with sarcoidosis until
April 2011—approximately a year after her insured status expired. Moreover, Ponder
specifically denied having chronic back pain, rheumatoid arthritis, osteoarthritis, and
degenerative disc disease at least as late as April 2011, at which time her "chief
complaint" was actually "snoring."

      Three physicians who reviewed Ponder's medical record independently
disagreed with Dr. Yelvington's assessment and concluded that Ponder could, in fact,
perform sedentary work as of March 31, 2010. Dr. Forte, for instance, analyzed
Ponder's records and concluded that Ponder could occasionally lift ten pounds and
frequently lift less than ten pounds; could stand and/or walk for at least two hours in
an eight-hour workday; and could sit for about six hours in an eight-hour workday.
Dr. Forte further opined that Ponder could perform sedentary work, notwithstanding
Ponder's morbid obesity, osteoarthritis, and degenerative disc disease. Dr. Murphy
and Dr. Smith also independently examined Ponder's records (including Dr.
Yelvington's contemporaneous treatment notes), heard her testimony, and likewise
concluded that Ponder could perform at least sedentary work as of March 31, 2010.

       Neither Dr. Yelvington nor any other physician issued Ponder any work
restrictions during the relevant time period. This fact further bolsters the consultative
physicians' analyses and undermines Dr. Yelvington's assessment. See Fischer v.
Barnhart, 56 F. App'x 746, 748 (8th Cir. 2003) (per curiam) ("in discounting [the
treating physician's] opinion, the ALJ properly noted that . . . [the treating physician]
had never recommended any work restrictions for [the claimant]"). On this record, Dr.
Yelvington's assessment, while accorded due weight, cannot trump these independent
medical opinions and the significant evidence supporting them solely because he was
Ponder's primary care physician. See, e.g., Howe v. Astrue, 499 F.3d 835, 840–41 (8th

                                          -9-
Cir. 2007) (finding that an ALJ properly discounted a treating physician's opinion
when the opinion conflicted with the record as a whole, including other physicians'
opinions); SSR 96-6P, 1996 WL 374180, at *3 ("[O]pinions from State agency
medical and psychological consultants and other program physicians and
psychologists may be entitled to greater weight than the opinions of treating or
examining sources.").

      Furthermore, treatment has controlled several of Ponder's impairments: CPAP
therapy has controlled the symptoms associated with her sleep apnea; medication has
kept her thyroid levels adequate; and Advair has controlled her coughing, wheezing,
and shortness of breath. Thus, even assuming Ponder had these impairments back in
March 2010, the impairments would "not [be] considered disabling" under the Act.
Estes v. Barnhart, 275 F.3d 722, 725 (8th Cir. 2002) ("An impairment which can be
controlled by treatment or medication is not considered disabling.").

       Finally, Ponder's activity level undermines her assertion of total disability.
Indeed, Ponder admitted that she, among other things, performs light housework,
washes dishes, cooks for her family, does laundry, can handle money and pays bills,
shops for groceries and clothing, watches television, drives a vehicle, leaves her
house alone, regularly attends church, and visits her family. Of course, there are cases
in which a claimant's ability to engage in certain personal activities "does not
constitute substantial evidence that he or she has the functional capacity to engage in
substantial gainful activity." Singh v. Apfel, 222 F.3d 448, 453 (8th Cir. 2000)
(finding that "staying around the house" and "watching T.V." do not constitute
substantial evidence that the claimant could work); see also Kelley v. Callahan, 133
F.3d 583, 589 (8th Cir. 1998) (a claimant's ability to engage in "personal activities
such as cooking, cleaning, and hobbies" does not per se constitute substantial
evidence that the claimant could work). But that is not the case here given both the
extent of Ponder's daily activities and the independent medical evidence that she was
not totally disabled as of March 31, 2010. See, e.g., Roberson v. Astrue, 481 F.3d

                                         -10-
1020, 1025 (8th Cir. 2007) (holding that substantial evidence supported ALJ's denial
of disability benefits in part because claimant "engaged in extensive daily activities,"
including taking care of her child, driving a vehicle, preparing meals, performing
housework, shopping for groceries, handling money, and visiting family); Wagner v.
Astrue, 499 F.3d 842, 852 (8th Cir. 2007) (holding that substantial evidence
supported ALJ's denial of disability benefits in part because claimant "engaged in
extensive daily activities, such as fixing meals, doing housework, shopping for
groceries, and visiting friends").

      In sum, we hold that substantial evidence on the record as a whole—including
contemporaneous treatment notes, independent medical opinions, and Ponder's own
behavior—supports the ALJ's and the district court's determinations that Ponder could
perform sedentary work as of March 31, 2010.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -11-